DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/14/2022 has been entered.
Response to Amendments and Arguments
Applicant’s amendments, filed 11/14/2022, with respect to claim 19 have been fully considered and place the application in condition for allowance.  The previous rejection of claim 19 has been withdrawn. 
Applicant's arguments filed 11/14/2022 with respect to claim 1 have been fully considered but they are not persuasive. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Here, Evanyk teaches a batter power source in the charger base and Chen teaches a battery in the dispenser itself as evidenced in the rejection below. Further, including two batteries would provide enhanced portability where the charger base may container a heavier battery for on the go charging providing for touch ups on the dispenser batter between wall charges, and the dispensing including a lighter battery allowing for ease of use. Applicant argues Chen does teach a barrel and nozzle coupled to a heating element, however, Evanyk already teaches all these elements as evidenced in the rejection below.
Allowable Subject Matter
Claims 19, 20 25-28 are allowed.
Election/Restrictions
Claims 11-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/29/2021.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 22, 23, and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Evanyk (US 2003/0205566 A1), and further in view of Chen et al. (US 2019/0223640 A1).
Re: Claim 1, Evanyk discloses the claimed invention including a system comprising: 
an adhesive dispensing device (Para. 14, adhesive dispenser) comprising: 
a first light emitting device (34); a handle (14) (Fig. 1) oriented along a first axis;
a barrel portion (28) oriented along a second axis that is perpendicular to the first axis, wherein the barrel portion includes an aperture (2) at a first end for receiving an adhesive (Fig. 1);
a nozzle (8) located at a second end of the barrel portion, opposite the aperture (Fig. 1);
a heating element coupled to the nozzle (Fig. 1, Para. 35, temperature sensor (68) embedding in heating element and heating element depicted coupled to nozzle); 
a power source and a power supply interface (Para. 31, power source and power supply interface); 
a charger base (16) comprising: 
an interface (44) formed for receiving the adhesive dispensing device, the interface configured to mate with the handle (Para. 31, interface mates with handle); 
an external power output interface (46) configured to electrically couple to the power supply interface of the adhesive dispensing device (Para. 31, inter-engaging power interfaces); a power supply circuit coupled to the external power output interface and configured to provide power to the external power output interface from a second battery (42) (Figs. 3-4B, Para. 34, power circuit for supplying power);
Evanyk teaching the claimed device except for the power source located in the dispenser and a second illuminating device. However, Chen teaches a power source (101) located in the dispenser (102) herein the power source is a first rechargeable battery that provides power to the heating element; such that an interface (105) formed for receiving the dispensing device, the interface configured to mate with the handle (120); a first illuminated device (198) on the dispenser and a second illuminating device (200) on a charger base (104) (Figs. 1-2, 5, Para. 38, first and second lights and power source with dispenser); such that wherein the first light emitting device is configured to illuminate in response to power being provided to the power supply interface from the power supply circuit; and wherein the second light emitting device is configured to illuminate in response to power being provided from the power supply circuit to the external power output interface (Para. 67, 69, illuminates when power supplied, and second light indicating power being supplied).
It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to include a battery in the dispenser and a second illuminating light as taught by Chen, since Chen states that in paragraph 66 that such a modification provides visual information and alerts to the user regarding system status about the various operational stages of the unit, and further placing the battery within the dispenser allows the device to lighten itself as it does not require the additional features of the charging base and further it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Re: Claim 2, Evanyk discloses the claimed invention including the adhesive dispensing device further comprises: a control circuit (92) (Depicted in 4F); and a temperature sensor (68) that is communicatively coupled to the control circuit (Para. 35, control circuit with temperature sensor).
Re: Claim 3, Evanyk discloses the claimed invention including the temperature sensor is configured to detect a temperature of a heating element of the adhesive dispensing device and communicate the detected temperature to the control circuit (Para. 39, sensor detects temperature and communicates it to the control circuit).
Re: Claim 4, Evanyk in view of Chen discloses the claimed invention including the control circuit (126) is configured to control at least one of the first light emitting devices and the second light emitting devices in response to receiving temperature data from the temperature sensor (193) (Chen: Para. 74, based on received temp data, lights will flash signaling below or above targeted temp).
Re: Claim 5, Evanyk in view of Chen discloses the claimed invention including the first light emitting device and the second light emitting device are multi-colored light emitting devices (Chen: Para. 69, light may be red, green or blue).
Re: Claim 6, Evanyk in view of Chen discloses the claimed invention including the first light emitting device outputs a first color in response to a first detected temperature (Chen: Para. 67, red when below temp and blue when heated to targeted temp).
Re: Claim 7, Evanyk discloses the claimed invention including the first detected temperature is less than 120 degrees Celsius (Para. 38, 107 degrees Celsius).
Re: Claim 8, Evanyk in view of Chen discloses the claimed invention including the first light emitting device outputs a second color indicating a second detected temperature (Chen: Para. 67, red when below temp and blue when heated to targeted temp).
Re: Claim 9, Evanyk discloses the claimed invention including the second detected temperature is in the range of 120 degrees Celsius to 140 degrees Celsius (Para. 38, 107-193 degrees Celsius range, user may set desired temperature in that range).
Re: Claim 22, Evanyk in view of Chen discloses the claimed invention including the first light emitting device is parallel to the second light emitting device when the interface is mated with the handle (Chen: Fig. 2 depicts the lights (198, 200) depicted in parallel alignment).
Re: Claim 23, Evanyk in view of Chen discloses the claimed invention including positioning LED lights (34) on a surface of the dispenser (Evanyk: Fig. 1) except for on a side surface of the barrel. However, it would have been obvious to one having ordinary skill in the art at the time of the effective filing date to include positioning the LEDs on a side surface of the barrel, since it has been held that rearranging parts of an invention involves only routine skill in' the art. In re Japikse, 86 USPQ 70.
Re: Claim 24, Evanyk in view of Chen discloses the claimed invention including positioning LED lights (200) on a surface of the charger base (Chen: Fig. 2) except for on a side surface of the charger base. However, it would have been obvious to one having ordinary skill in the art at the time of the effective filing date to include positioning LEDs on a side surface of a charger, since it has been held that rearranging parts of an invention involves only routine skill in' the art. In re Japikse, 86 USPQ 70.
Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Evanyk (US 2003/0205566 A1) and Chen et al. (US 2019/0223640 A1) as applied to claim 1 above, and further in view of Agronin et al. (US 2006/0196888 A1).
Re: Claim 21, Evanyk in view of Chen discloses the claimed invention except for a drip shelf. However, Agronin teaches a base (12) includes a drip shelf (24) that is parallel to a dispensing tip (19) of the adhesive dispensing device when the interface is mated with the handle (Depicted in Fig. 2).
It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to include the drip shelf taught by Agronin, since Agronin states in paragraph 26 that such a modification provides a protective shroud for the user to avoid inadvertent touching of the hot material/tip that may drip therefrom.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES P. CHEYNEY whose telephone number is (571)272-9971. The examiner can normally be reached Monday - Friday, 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES P. CHEYNEY/Primary Examiner, Art Unit 3754